Citation Nr: 0720940	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-18 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation pursuant to 
38 U.S.C. § 1114(k) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to special month compensation under 
38 U.S.C. § 1114(k) for loss of use of a creative organ.


FINDINGS OF FACT

The medical evidence demonstrates that the veteran's service-
connected erectile dysfunction is currently manifested by 
severe impotence that equates to loss of use of a creative 
organ.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
loss of use of a creative organ have been met. 38 U.S.C.A. §§ 
1114(k), 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 3.350(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
As will be discussed below, the claim on appeal is being 
granted in full; the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
therefore deemed to have been fully satisfied.

Factual background and analysis

The veteran is service-connected for erectile dysfunction 
(secondary to service-connected diabetes mellitus II) that is 
currently rated as noncompensably disabling.  The erectile 
dysfunction is rated as analogous to the criteria of 38 
C.F.R. § 4.115b, Diagnostic Code 7522 (2006), which assigns a 
20 percent evaluation for penile deformity with loss of 
erectile power.  As the objective evidence demonstrates that 
veteran's penis is not deformed, he has not fully met the 
criteria for a 20 percent evaluation and his erectile 
dysfunction is thus rated noncompensable.  In addition to 
erectile dysfunction, the veteran's other service-connected 
disabilities produce a combined rating of 80 percent and he 
is currently awarded a total rating for individual 
unemployability (TDIU).  He contends that his erectile 
dysfunction is manifested by total impotence that does not 
respond to pharmacological treatment with Viagra and thus 
results in loss of use of his creative organ which, in turn, 
entitles him to an award of special monthly compensation 
under 38 U.S.C. § 1114(k).     

Under the applicable criteria, SMC under the provisions of 38 
U.S.C.A. § 1114(k) is payable if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  38 
C.F.R. § 3.350(a).

The veteran's claims file includes VA outpatient treatment 
reports dated in 2002 show that the veteran had ongoing 
problems achieving and maintaining an erection and had been 
prescribed the medication Viagra to treat his disability.  
The report of an April 2003 VA genitourinary examination 
shows, in pertinent part, that although the veteran was able 
to have an erection through use of Viagra, he still had 
insufficient erectile power to achieve vaginal penetration.  
The examining physician diagnosed the veteran with impotency.  

Reference is made to VA Manual M21-MR, Part IV, subpart ii, 
Chapter 2, Section H, addressing special monthly compensation 
awards based on loss of or loss of use of a creative organ.  
The section directs VA that if medical evidence of records 
shows the loss of erectile power secondary to a disease 
process, such as diabetes or multiple sclerosis, in a male 
veteran, then special monthly compensation based on loss of 
or loss of use of a creative organ is awarded.  

In the present case, the veteran has erectile dysfunction, at 
least in part resulting from service connected diabetes 
mellitus, making it impossible for him to sustain an erection 
long enough to achieve penetration.  While there are 
medications and aids that may assist him in temporarily 
overcoming this impairment, these measures do not cure the 
underlying problem, which is the loss of erectile power.  
Although a physician opined that the erectile dysfunction is 
multifactorial in etiology, it is not a requirement that a 
service connected disability be the sole cause of the 
problem.

The Board has considered the evidence and concludes that the 
veteran's erectile dysfunction is manifested by symptoms of 
such severity as to substantially approximate loss of use of 
a creative organ.  .  See 38 C.F.R. § 4.7.  Resolving all 
doubt in the veteran's favor, the Board finds that this 
disabling condition is tantamount to loss of use of creative 
organ, thereby entitling him to special monthly compensation 
under the provisions of 38 U.S.C. § 1114(k).  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit sought on appeal is 
therefore granted, subject to the applicable law and 
regulations that govern awards of VA compensation benefits.  
See 38 C.F.R. § 3.400 (2006).




ORDER

Special monthly compensation pursuant to 38 U.S.C. § 1114(k) 
based on loss of use of a creative organ is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


